DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 04/13/2022 have been fully considered and are persuasive.  All rejections in the office action mailed 01/13/2022 have been withdrawn. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 9 and 15 as a whole.  
 At best the prior arts of record disclose, specifically for claim 1:
PTAK et al (US 2018/0113595 A1) discloses receiving a signal to display a widget (Fig. 1, 100; [0007]; Fig. 7, 704; [0035]); identifying one or more objects for which the widget is to be drawn (Fig. 7, 702; [0034]), the one or more objects positioned in a three-dimensional (3D) virtual space (Fig. 7, 702; [0034]); generating the widget ([0005]; Fig. 1, 100; [0019]), wherein generating the widget comprises: generating a first axis handle corresponding to a first dimension of the 3D virtual space (Fig 1; [0019] ; Fig. 3, 122-120; [0027]); generating a second axis handle corresponding to a second dimension of the 3D virtual space (Fig 1; [0019] ; Fig. 3, 122-124; [0027]), the second axis handle being perpendicular to the first axis handle (Fig. 3); generating a third axis handle corresponding to a third dimension of the 3D virtual space (Fig 1; [0019] ; Fig. 3, 120-126; [0027]), the third axis handle making a right angle with each of the first axis handle and the second axis handle (Fig. 3); and Page 2 of 15US2008 17962808 1Appl. No. 16/679,913causing the widget to be displayed by an output device (Fig. 8, 816; [0047]) along with the one or more objects (Fig. 1, Fig. 3, 100; [0019]; [0027]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 15 as a whole.
 Thus, independent claims 1, 9 and 15 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Therefore, claims 1, 3-5, 7-9, 11-18 and 21-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143